DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection of claims 1- 18 in section no. 16 of the present Office Action because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Specification
The disclosure is objected to because of the following informalities: The Tables spanning pages 12 – 16 are unreadable.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that lymphocyte activation gene 3 (LAG-3), an immunoinhibitory receptor, is involved in immunosuppression in chronic infections and tumors (Page 1, Ln. 12 – 16). Thus, artisans would be motivated to develop anti-LAG-3 antibodies that inhibit its immunosuppressive activity. The constant region of wild-type human IgG1 has ADCC and CDC activity; however, it is known that these activities can be reduced by introducing amino acid substitutions and deletions at specific sites (Page 16, Ln. 8 – 10 and Page 17, Ln. 1 – 4). To this end, Applicant has developed a rat anti-bovine LAG-3 antibody in which mutations have been introduced into putative binding sites for Fc-gamma receptors in the CH2 domain to inhibit ADCC activity: 247 E [Wingdings font/0xE0]P, 248 L[Wingdings font/0xE0] V, 249 P[Wingdings font/0xE0] A, 250 G [Wingdings font/0xE0] deletion, 344 A [Wingdings font/0xE0] S, and 345 P[Wingdings font/0xE0]S. As presently written, however, the heavy chain constant region of an animal other than a rat has the amino acid sequence equivalent to human IgG4 or undefined mutations made in said amino acid sequence. The mutations therefore encompass an unlimited number of amino acid substitutions, 
Therefore, the claimed genus of non-human heavy chain constant regions lacks adequate written description because there does not appear to be any correlation between the structure of the claimed variants and the function of reduced ADCC and/or CDC activity. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of mutated heavy chain constant regions at the time the instant application was filed. 
	Applicant may overcome written description rejection by providing the exact mutations present in the heavy chain constant region of an animal other than rat in the claims provided there is adequate support in the specification (for example: 247 E [Wingdings font/0xE0]P, 248 L[Wingdings font/0xE0] V, 249 P[Wingdings font/0xE0] A, 250 G [Wingdings font/0xE0] 


Scope of Enablement
Claims 6 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rat anti-bovine LAG-3 antibody having the mutations 247 E [Wingdings font/0xE0]P, 248 L[Wingdings font/0xE0] V, 249 P[Wingdings font/0xE0] A, 250 G [Wingdings font/0xE0] deletion, 344 A [Wingdings font/0xE0] S, and 345 P[Wingdings font/0xE0]S. in the CH2 domain to reduce ADCC activity for the treatment of cancers and/or inflammations in animals, does not reasonably provide enablement for an anti-LAG-3 antibody having undefined mutations in the heavy chain constant region of a species other than rat. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to an anti-LAG-3 antibody having a non-human heavy chain constant region other than rat that is either equivalent to human IgG4 or has undefined amino acid mutations such that ADCC and/or CDC activity is reduced.  
The specification teaches that the constant region of wild-type human IgG1 has ADCC and CDC activity however, it is known that these activities can be reduced by introducing amino acid substitutions and deletions at specific sites (Page 16, Ln. 8 – 10 and Page 17, Ln. 1 – 4). Thus, Applicant has developed a rat-bovine chimeric anti-bovine LAG-3 antibody in which mutations have been introduced into putative binding sites for Fc-gamma receptors in the CH2 domain to inhibit ADCC activity: 247 E [Wingdings font/0xE0]P, 248 L[Wingdings font/0xE0] V, 249 P[Wingdings font/0xE0] A, 250 G [Wingdings font/0xE0] deletion, 344 A [Wingdings font/0xE0] S, and 345 P[Wingdings font/0xE0]S (see Examples). 

While amino acid mutations made in the Fc region of human or murine IgG to reduce ADCC activity are known in the art (Presta, see entire document, in particular Col. 4 Ln. 46 – 67) (Presta, Leonard US6737056B1), it is unclear whether any amino acid substitution or deletion can be made in a non-human heavy chain constant domain of the anti-LAG-3 antibody such that ADCC and CDC activity is reduced. Indeed, it is well-known in the art that amino acid substitutions can affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). The amino acid mutations may not reduce ADCC and/or CDC activity at all and may even result in IgGs with enhanced effector function (Vafa, see entire document, in particular Para. 1, Col. 1 of Introduction) (Vafa, Omid, et al. Methods 65.1 (2014): 114-126). Further, as stated earlier, the claims encompass an unlimited number of mutations in the heavy chain constant regions, including amino acid deletions. However, complete removal of the Fc domain would result in drastic consequences for pharmacokinetics due to the central role of the CH2/CH3 region of the Fc domain that is required for interactions with FcRn, the neonatal Fc receptor, conferring serum half-life in circulation (Vafa, Page 115, Col 1, Para. 1). Presently, Applicant has only provided data for mutations introduced into bovine IgG1 but not into any other non-human animal that are not rat commensurate in scope of the claims; and, without a reduction to practice, it is unclear whether undefined mutations in the heavy chain constant region of other non-human animals can reduce ADCC and/or CDC activity. 

Thus, the claimed invention is not enabled over the full scope of the claims.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancers and/or inflammations in cattle with a pharmaceutical composition comprising the anti-LAG-3 antibody, does not reasonably provide enablement for 1) the treatment of cancers and/or inflammations in humans or any other non-human animal besides cows and 2) the prevention of cancers and/or inflammations in either humans or animals. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a pharmaceutical composition comprising the anti-LAG-3 antibody of the claimed invention for the treatment and/or prevention of cancers and/or inflammations including neoplastic diseases, leukemia, Johne's disease, anaplasmosis, bacterial mastitis, mycotic mastitis, mycoplasma infections (such as mycoplasma mastitis, mycoplasma pneumonia or the like), tuberculosis, Theileria orientalis infection, cryptosporidiosis, coccidiosis, 
The specification teaches that lymphocyte activation gene 3 (LAG-3), an immunoinhibitory receptor, is involved in immunosuppression in chronic infections and tumors (Page 1, Ln. 12 – 16). Thus, for the purpose of establishing a novel therapy for bovine infections, a chimeric antibody gene was prepared by linking the variable region genes of rat anti-bovine LAG-3 monoclonal antibody 2D8, capable of inhibiting the binding of bovine LAG-3 and MHC class II, to the constant region genes of bovine immunoglobulins (bovine IgGl and IgA). The following mutations were introduced into the putative binding sites for Fc-gamma receptors in the CH2 domain of bovine IgG1to inhibit ADCC activity: 247 E[Wingdings font/0xE0] P, 248 L[Wingdings font/0xE0] V, 249 P [Wingdings font/0xE0] A, 250 G [Wingdings font/0xE0] deletion, 344 A [Wingdings font/0xE0] S, 345 P [Wingdings font/0xE0] S. This chimeric antibody gene was then introduced into Chinese hamster ovary cells (CHO cells) to obtain a rat-bovine chimeric anti-bovine LAG-3 antibody, or ch2D8 (Page 21, Ln. 1-16). The chimeric antibody was found to inhibit binding of bovine LAG-3 Ig to LAG3 expressing cells and increase the IFN-gamma response of bovine PBMCs (Example 1). Further, the rat anti-bovine LAG-3 antibody 2D8 was also found to cross-react with water buffalo LAG3 expressing cells and ovine lymphocytes (Example 2, Pages 29 – 30). 
The specification does not define the term ‘prevention’ but it is generally understood to mean an act of stopping something from happening or existing. As such, the pharmaceutical composition comprising the anti-LAG-3 antibody of the claimed invention encompass administration to subjects who do not show clinical symptoms of cancer or inflammatory disorders and are thus otherwise healthy. However, the specification has not provided any diagnostic strategy to identify even high-risk subjects, let alone asymptomatic subjects, to whom the antibody should 
 It is known that during chronic infection, pathogens evade host immune responses and persist after the effector phase, leading to persistent antigen stimulation and a progressive T-cell dysfunction known as T-cell exhaustion, in which immunoinhibitory receptors such as LAG-3 on the cell surface are upregulated (Okagawa et al, see entire document, in particular Introduction) (Okagawa, Tomohiro et al. Infection and immunity vol. 84,1 77-89. 19 Oct. 2015, doi:10.1128/IAI.01014-15 on IDS of 2/12/2019). In cattle, for example, Johne's disease is characterized by the functional exhaustion of T-cell responses to M. avium subsp. paratuberculosis antigens during late subclinical and clinical stages; leading to the formation of lesions. However, it should be noted that LAG-3 still has an important inhibitory role in the induction and maintenance of tolerance; and it has been shown that anti-LAG-3 antibodies disrupted tolerance to mercury resulting in autoantibody production and an increase in serum IgE level (Jha et al, see entire document, in particular, Abstract and Discussion) (Jha, Vibha et al. PloS one vol. 9,8 e104484. 14 Aug. 2014, doi:10.1371/journal.pone.0104484).   Thus, it does not appear reasonable to administer an antibody that binds to LAG-3 to a general population unless there is clinical presentation of a cancer or inflammatory infection due to T cell exhaustion since some subjects may not develop the recited diseases/disorders or may even experience adverse side-effects towards the pharmaceutical composition. 
Further, the specification does not teach treatment of cancers and/or inflammations in humans nor in any non-human animal comprising administering the rat anti-bovine LAG-3 antibody of the claimed invention.
M. avium subsp. Paratuberculosis which mediates Johne’s disease, or paratuberculosis (Okagawa et al, see entire document) (Okagawa, Tomohiro et al. Infection and immunity vol. 84,1 77-89. 19 Oct. 2015, doi:10.1128/IAI.01014-15 on IDS of 2/12/2019) and Anaplasma marginale which mediates anaplasmosis (Okagawa et al, see entire document) (Okagawa, Tomohiro et al. Infection and immunity vol. 84,10 2779-90. 19 Sep. 2016, doi:10.1128/IAI.00278-16). Further, dual blockade of PD-1 and LAG-3 with anti-PD1 antibody and goat anti-human LAG3 antibody, respectively, increased IFN-γ and IL-2 expressions in bovine leukemia virus (BLV)-infected cattle (Konnai et al, see entire document, in particular Abstract) (Konnai, Satoru, et al. Comparative immunology, microbiology and infectious diseases 36.1 (2013): 63-69 on IDS of 04/09/2019).However, there does not appear to be evidence provided in either the prior art or specification that the antibody of the claimed invention is capable of treating any cancer and/or inflammation in any non-human animal. 
Cross-reactivity measures the extent to which different antigens appear similar to the immune system (Frank, see Chapter 4) (Frank, Steven A. "Immunology and evolution of infectious disease." (2002)). In other words, the antibody may react with the same target protein from other species sharing sufficient amino acid sequence homology. However, the high degree of specificity displayed by antibodies often results in varying potencies against antigen orthologs, which can affect the efficacy of these molecules in different animal models of disease (Farady et al, see entire document, in particular Abstract) (Farady, Christopher J et al. Bioorganic & medicinal chemistry letters vol. 19,14 (2009): 3744-7. doi:10.1016/j.bmcl.2009.05.005). Although LAG-3 blockade with anti-LAG3 (17B4) has recently been shown to enhance T cell activation in vitro in the peripheral blood of human chronic leukocyte leukemia patients (Sharpiro et al, see entire Haematologica vol. 102,5 (2017): 874-882. doi:10.3324/haematol.2016.148965); without a reduction to practice, it is unclear whether the anti-LAG-3 antibody of the claimed invention can be used to treat any cancer and/or inflammation in either humans or any non-human animal in which there may not be sufficient sequence homology for the target antigen. It would require undue trial and error experimentation for artisans to determine the efficacy of a pharmaceutical composition comprising the anti-LAG-3 antibody of the claimed invention for the treatment of cancers and/or inflammations in humans or any non-human animal besides cattle. 
Therefore, while the specification is enabling for treating cancers and/or inflammations in cattle with a pharmaceutical composition comprising a rat anti-bovine LAG-3 antibody, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art could not determine the efficacy and safety of administering an anti-LAG-3 antibody for 1) the purpose of prevention of cancers and/or inflammations to any subject, including those that are asymptomatic for cancer/inflammations and otherwise healthy or 2) the treatment of cancers and/or inflammations in humans or non-human animals apart from cows. 
Thus, the claimed invention is not enabled over the full scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claim 6 recites the limitation "said amino acid sequence" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether ‘said amino acid sequence’ refers to the amino acid sequence of a heavy chain constant region other than rat recited in claim 6 or to the amino acid sequences of the complementarity determining regions recited in claim 1 on which it is dependent. 
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase "or the like" also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 9 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al (Okagawa, Tomohiro, et al.  Infection and immunity 84.1 (2016): 77-89 on IDS of 2/12/2019), hereinafter Okagawa, in view of Bruce et al (Bruce, Catriona J., et al. Veterinary immunology and immunopathology 71.3-4 (1999): 215-231), hereinafter Bruce. 
Okagawa discloses the generation of a rat anti-bovine LAG3 monoclonal antibody. Specifically, a 71-99 (GSAAPTPRGPGPRRYTVLRLAPGGLRIGK) of bovine LAG-3 was synthesized and coupled to a keyhole limpet hemocyanin carrier protein at their NH termini. Rats were immunized by injecting the peptide emulsion into the footpad. After 21 days, lymphocytes were isolated from iliac lymph nodes (LNs) and fused with SP2 myeloma cells to generate hybridomas. The antibody of claim 1 of the present application was also generated by using peptide 71-99 (GSAAPTPRGPGPRRYTVLRLAPGGLRIGK) (SEQ ID NO: 72). The hybridoma 2D8 was selected (rat anti-bovine LAG-3 monoclonal antibody) which produces the antibodies defined in present claim 1.The hybridoma 2D8 has a similar designation to the hybridoma designated 71-2D8 that was also selected for further analysis in Okagawa (see page 80, Col 1., last two paragraphs). While the CDR sequences are not specifically disclosed, Okagawa teaches how to generate the antibodies of the claimed invention by immunizing rats with the peptide 71-99 of bovine LAG-3, and the CDR and framework sequences are inherent to the antibody. Further, per the American Society for Microbiology (ASM) Journals guidelines on the availability of data and materials (see attached ASM Journals Availability of Data and Materials), authors are required to disclose “any materials and data that are reasonably requested by others are available from a publicly accessible collection or will be made available in a timely fashion, at reasonable cost, and in limited quantities to members of the scientific community for noncommercial purposes”; thus,  the 2D8 hybridoma and antibody are otherwise available to the public. LAG-3 blockade by the rat anti-bovine LAG3 monoclonal antibody was found to restore IFN-γ production from M. avium subsp. paratuberculosis-specific T cells from infected cattle in vitro and thus can be used to treat Johne’s disease in cattle. Given that the antibody is monoclonal, it would comprise two heavy and two light chains per claim 9. 
	Okagawa does not teach that the heavy and light chain constant regions are from another animal other than rat. 
	However, Bruce teaches a mouse-bovine chimeric antibody chCC63 developed to study the role of T cells in bovine respiratory infections (see entire document). Specifically, the chCC63 is composed of murine heavy and κ light chain variable regions of CC63 linked to the γ heavy and λ light chain constant regions of bovine IgG1 (see Abstract, Material and Methods sections 2.1 – 2.4 and Discussion). In order to construct the antibody, the chCC63 heavy chain and light chain expression vectors were linearized and co-transfected into NS0 cells, and the chimeric antibody was collected from the resultant culture (see sections 2.2 and 2.4). In vivo, chCC63 was shown to retain its original antigenic specificity and deplete calves of CD8+ T cells as effectively as the parent mouse antibody CC63 but with reduced immunogenicity (Abstract, Results sections 3.4 – 3.6, and Discussion). 
It would have been obvious to one of ordinary skill in the art to modify the anti-LAG3 antibody disclosed by Okagawa such that it possessed a heavy and light chain constant region from an animal other than a rat such as a cow as taught by Bruce. One of ordinary skill in the art would have been motivated to make such a modification in order to minimize the potential for in vivo immunogenicity of the antibody from another species (Bruce, see entire document, in particular Abstract).  Additionally, it would have been obvious to artisans to provide the anti-LAG3 antibody in a pharmaceutical composition in order to treat cancers and/or inflammations such as Johne’s disease in animals, in particular cattle, per claims 10 -12. Further, artisans would be motivated to sequence the nucleic acid encoding the variable regions of a rat anti-bovine LAG3 and constant regions of bovine Ig in order to produce a chimeric antibody via recombinant methods discussed in Bruce.  Therefore, one of ordinary skill in the art would expect that an anti-LAG3 antibody having the heavy and light chain constant regions from an animal other than rat can be used to effectively treat cancers and inflammations in other animals. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okagawa in view of Bruce, as applied to claims 1 – 5 and 9 - 18 above, and in further view of Ikebuchi et al, (Ikebuchi, Ryoyo et al. Immunology vol. 142,4 (2014): 551-61 on IDS of 2/12/2019), hereinafter Ikebuchi. 
The inventions rendered obvious by the teachings of Okagawa in view of Bruce have been discussed above and differ from the instant claimed invention in that a heavy chain constant region from an animal other than a rat that is either equivalent to human IgG4 or has mutations in its amino acid sequence that reduces ADCC and/or CDC activity is not disclosed. 
However, Ikebuchi teaches that the mutations  E[Wingdings font/0xE0] P, L[Wingdings font/0xE0] V, P [Wingdings font/0xE0] A,  G [Wingdings font/0xE0] deletion,  A [Wingdings font/0xE0] S, P [Wingdings font/0xE0] S were introduced into the binding sites for Fcγ receptors of PD-1-Ig (bovine PD-1 coupled with the Fc region of bovine IgG1) in order to reduce the antibody-dependent cell-mediated cytotoxicity response to treatment. 
It would have been obvious to one of ordinary skill in the art to introduce mutations into an Fc region of rat-bovine chimeric anti-LAG 3. One of ordinary skill in the art would have been motivated to do so in situations where antibody-dependent cell-mediated cytotoxicity is not desirable for the therapeutic antibody. Therefore, one of ordinary skill in the art would expect that an anti-LAG 3 antibody having the bovine Fc regions with mutations to reduce ADCC activity can be used to more effectively and safely treat cancers and/or inflammations in animals.  

Claims 1 –18 are rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al (Okagawa, Tomohiro, et al.  Infection and immunity 84.1 (2016): 77-89 on IDS of 2/12/2019), hereinafter Okagawa ‘16, in view of Okagawa (Okagawa, Tomohiro et al. Frontiers in immunology vol. 8 650. 7 Jun. 2017), hereinafter Okagawa ‘17. 
Okagawa ‘16 discloses the generation of a rat anti-bovine LAG3 monoclonal antibody. Specifically, a 71-99 (GSAAPTPRGPGPRRYTVLRLAPGGLRIGK) of bovine LAG-3 was synthesized and coupled to a keyhole limpet hemocyanin carrier protein at their NH, termini. Rats were immunized by injecting the peptide emulsion into the footpad. After 21 days, lymphocytes were isolated from iliac lymph nodes (LNs) and fused with SP2 myeloma cells to generate hybridomas. The antibody of claim 1 of the present application was also generated by using peptide 71-99 (GSAAPTPRGPGPRRYTVLRLAPGGLRIGK) (SEQ ID NO: 72). The hybridoma 2D8 was selected (rat anti-bovine LAG-3 monoclonal antibody) which produces the antibodies defined in present claim 1.The hybridoma 2D8 has a similar designation to the hybridoma designated 71-2D8 that was also selected for further analysis in Okagawa ‘16 (see page 80, Col 1., last two paragraphs). While the CDR sequences are not specifically disclosed, Okagawa teaches how to generate the antibodies of the claimed invention by immunizing rats with the peptide 71-99 of bovine LAG-3, and the CDR and framework sequences are inherent to the antibody. Further, per the American Society for Microbiology (ASM) Journals guidelines on the availability of data and materials (see attached ASM Journals Availability of Data and Materials), that authors are required to disclose “any materials and data that are reasonably requested by others are available from a publicly accessible collection or will be made available in a timely fashion, at reasonable cost, and in limited quantities to members of the scientific community for noncommercial purposes”; thus,  the 2D8 hybridoma and antibody are otherwise available to the public. LAG-3 blockade by the rat anti-bovine LAG3 monoclonal antibody was found to restore IFN-γ production from M. avium subsp. paratuberculosis-specific T cells from infected cattle in vitro and thus can be used to treat Johne’s disease in cattle. Given that the antibody is monoclonal, it would comprise two heavy and two light chains per claim 9. 
Okagawa ’16 does not teach that the heavy and light chain constant regions are from another animal other than rat.
	However, Okagawa ’17 teaches a rat–bovine anti-PD1 chimeric antibody Boch5D2 for the treatment of BLV infection in cattle (see entire document). Specifically, Boch5D2 consists of variable regions from anti-bovine PD-1 rat mAb combined with constant regions from bovine IgG1 (GenBank accession number: X62916) and Ig lambda in order to reduce the bovine anti-antibody response and remain stable and effective for a longer period in vivo (see introduction, in particular, para. 3 and 4). Of note, the bovine IgG1 is the same as the one used in the claimed invention (see Specification, Page 31, SEQ ID NO: 4). In order to construct the chimeric antibody, the sequences of the rat variable regions and bovine constant regions were cloned into a vector and co-transfected into Chinese hamster ovary (CHO) cells, and the chimeric antibody was collected from the resultant culture (see Materials and Methods). Additionally, amino acid residues of the constant domain CH2 of Boch5D2 IgG1 were mutated to reduce effector functions mediated via Fcγ receptors (FcγRs) in the following manner: E[Wingdings font/0xE0] P, L[Wingdings font/0xE0] V, P [Wingdings font/0xE0] A,  G [Wingdings font/0xE0] deletion,  A [Wingdings font/0xE0] S, P [Wingdings font/0xE0] S (see Figure S3A in Supplementary Material). 
It would have been obvious to one of ordinary skill in the art to modify the anti-LAG3 antibody disclosed by Okagawa ’16 such that it possessed a heavy and light chain constant region from an animal other than a rat such as a cow as taught by Okagawa ‘17. One of ordinary skill in the art would have been motivated to make such a modification in order to minimize the potential for in vivo immunogenicity of the antibody from another species (Okagawa ’17, see Introduction). Additionally, it would have been obvious to artisans to provide the anti-LAG3 antibody in a pharmaceutical composition in order to treat cancers and/or inflammations such as Johnes’ disease in animals, in particular cattle, per claims 10 -12.  Further, artisans would be motivated to sequence the nucleic acid encoding the variable regions of a rat anti-bovine LAG3 and constant regions of bovine Ig in order to produce a chimeric antibody via recombinant methods discussed in Okagawa ’17. Therefore, one of ordinary skill in the art would expect that an anti-LAG3 antibody having the heavy and light chain constant regions from an animal other than rat can be used to effectively treat cancers and inflammations in other animals. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIA E TAYLOR/Examiner, Art Unit 1644   
                                                                                                                                                                                                   /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644